DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant should take care to properly submit amended claims.  Claim 26 does not include a status identifier and amended claims 3 and 12 do not include text with markings.  
Applicant is reminded:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
Claim 1 is objected to because of the following informalities:  “c. an unmodified card conveyor” (line 5) should read “c. an unmodified card conveyor;”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the physically modified card holder the modified card conveyor” (lines 11-12) should presumably read “the physically modified card holder, the modified card conveyor”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the modified modified card” (line 21) should read “the modified card”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim should end with a period (“.”).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “a charge coupled devices (CCDs)” (lines 1-2) should read “a charge coupled device (CCD)” or “charge coupled devices (CCDs)”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the single rolle” (line 1) should read “the single roll”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the physically modified card holder the modified card conveyor” (lines 6-7) should presumably read “the physically modified card holder, the modified card conveyor”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “vi.  convey the modified card to the modified cards’ holder” (line 18) should read “vi.  convey the modified card to the physically modified card holder;”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim should end with a period (“.”).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “scoring perforation, machine- readable marker, and a blank gap” (lines 2-3) should read “a scoring perforation, a machine- readable marker, and a blank gap”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “the modified SLC holder the modified SLC conveyor” (line 8) should read “the modified SLC holder, the modified SLC conveyor”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “the unmodified SLC-issuing entity” (line 34) should read “the unmodified SLC issuing entity”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “v. based on the analysis, optionally inform the SLC issuing entity. , the method comprising:” (line 44) should read “v. based on the analysis, optionally inform the SLC issuing entity, the method comprising:”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “the SLC-issuing entity” (lines 6-7) should read “the unmodified SLC issuing entity”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “each comprising” (line 2) should read “each additional user terminal of the plurality of additional users” or something similar.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “the SLC-issuing entity:” (line 3) should read “the SLC-issuing entity;”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “scoring perforation, machine- readable marker, and a blank gap” (line 3) should read “a scoring perforation, a machine- readable marker, and a blank gap”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “calim 25” (line 1) should read “claim 25”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “pullimg” (line 2) should read “pulling”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “role” (line 2) should read “roll”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a physical modification module (PMM) in claims 1, 4, 6, 7, 10, 16, 19, and 26; an imaging module in claims 1, 5, 10, 19, 20, and 26; a cleaning module in claims 1, 2, 10, and 19, a backend processing module (BPM) in claims 10, 15, and 19.  Regarding the “imaging module”, the specification states “the proposed imaging module (400 of FIG. 4) can include one or more charge coupled devices (CCDs), a complimentary metal-oxide semiconductor (CMOS), and/or a combination comprising one or more of the foregoing” (Specification [0032]).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 6 recites “the PMM is configured to remove ink in at least one predetermined location on the card” (lines 1-2).  Claim 3, upon which claim 6 depends, recites “wherein the unmodified card is a lottery scratch card” (lines 1-2).  It is unclear what “ink” is to be removed from a lottery scratch card.  It seems that removing “ink” rather than, for example, removing the covering layer on a scratch-off lottery ticket, would illegally alter the lottery scratch card.  Claim 16 recites similar language and is similarly rejected.  Appropriate corrections is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim limitations a “physical modification module (PMM)” and a “cleaning module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Regarding the “physical modification module (PMM)”, the specification refers to Figure 3, but it is unclear which parts in the Figure are the PMM.  The examiner was unable to find any description of the structure of the “cleaning module”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with inconsistent claim terminology.  The examiner has attempted to identify all improper language but has not identified all subsequent recitations of improper language.  The examiner has made an effort to find all errors but encourages the applicant to correct all errors, even those that may have been left out to expedite prosecution.  
Claim 1 recites “g. optionally a cleaning module” (line 9) and “h. a central processing module (CPM) in communication with … potentially the cleaning module” (lines 10-11).  This language renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Independent claims 10 and 19 recite similar language and are similarly rejected.  Dependent claims 2-9, 11-18 and 20-27 inherit this discrepancy by nature of their dependencies.  Furthermore, claim 2 goes on to recite “conveying the modified card to the cleaning module” (lines 3-4).  It is unclear whether the “cleaning module” is still optional.  Appropriate correction is required.  
Claim 1 recites “at least one unmodified card” (line 17), “the unmodified card” (line 18), “the card” (line 20).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether the claim intends to recite one or more unmodified cards (i.e., “at least one unmodified card”) or whether the claim only intends to recite a single unmodified card (i.e., “the unmodified card”).  Furthermore, changing description from “unmodified card” to “card” should be avoided.  Independent claims 10 and 19 recite similar language and are similarly rejected.  Dependent claims 2-9, 11-18 and 20-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 1 recites “a physically modified card holder” (line 6) and “the modified cards holder” (line 23).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  Changing the description from “physically modified card holder” by removing the term “physically” makes it unclear whether the “modified cards holder” refers to the same claim element.  Furthermore, changing “card” to “cards” adds to the confusion.  Independent claims 10 and 19 recite similar language and are similarly rejected.  Dependent claims 2-9, 11-18 and 20-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claims 2-9 recite “The device of claim 1” (line 1).  Claim 1, upon which claims 2-9 depend, recite “A networked device” (line 1) and “a non-volatile storage device” (line 13).  Reciting a specific claim element (i.e., “A networked device” and “a non-volatile storage device”) followed by a generic claim element (i.e., “the device”) creates confusion since it is not clear which specific claim element the generic claim element is intended to refer to.  Appropriate correction is required.  
Claim 2 recites “the modified cards conveyor” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 6 recites “the card” (line 2).  Claim 1, upon which claim 6 ultimately depends, recites “at least one unmodified card” (line 17), “the unmodified card” (line 18), “the card” (line 20), “the modified card” (line 23).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  Claim 7 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 10 recites “a backend management server” (lines 27 and 31).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a backend management server” a second time makes it unclear whether the two instances of “backend management server” refer to the same claim element or different claim elements.  Dependent claims 11-18 and 23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 10 recites “a plurality of computerized card modifying terminals” (line 2), “each terminal” (line 2), “a client terminal” (line 19), “the user terminal” (line 38), “a predetermined card modifying terminal” (line 39).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  Furthermore, using specific claim language and general language to describe claim elements is confusing.  Claim 19 recites similar language and is similarly rejected.  Dependent claims 11-18 and 20-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 10 recites “a non-volatile storage device” (lines 9, 22, 35) and “a first non-volatile storage device” (lines 32-33).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  Furthermore, using specific claim language (e.g., “a first non-volatile storage device”) and general language (e.g., “a non-volatile storage device”) to describe claim elements is confusing since it is not clear whether the  “a non-volatile storage device” and “a first non-volatile storage device” refer to the same claim element.  Dependent claims 11-18 and 23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 10 recites “the user input” (line 21), “the user” (line 25), “the physical modification” (line 28), “the analysis results” (line 29), “the unmodified card issuing entity” (line 30), “the unmodified card selection” (line 38), “the user terminal” (line 38), “the selection” (line 40), “the predetermined card modifying terminal” (line 39), “the analysis transmittal” (line 41), and “the card issuing entity” (line 4).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 11-18 and 23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 11 recites “each card modifying terminal” (line 1) and “the analyzed modified card” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 12-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 15 recites “the queue” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 16 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.  
Claim 16 recites “the unmodified lottery card” (lines 2-3) “the analyzed modified lottery card” (line 5), “the modified lottery card” (line 6).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 17 recites “the plurality of unmodified cards” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 18 and 23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 19 recites “the analysis” (line 18), “the user’s input” (lines 21-22), “the analysis results” (line 29), “the unmodified SLC issuing entity” (line 30), “the user access terminal” (line 47).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 20-22 and 24-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 19 recites “a non-volatile storage device” (lines 10-11 and 23-24), “a processor-readable medium” (lines 11 and 24), “the unmodified SLC selection” (line 39), “the analysis transmittal” (line 42).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using the same language to describe separate components creates confusion.  Claim 21 also recites “a non-volatile storage device” and  “a processor-readable medium”.  Dependent claims 20-22 and 24-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 19 recites “at least one processor” (line 10), “at least one backend processor” (line 35), and “the at least one processor” (lines 37-38).  It is unclear whether “the at least one processor” refers to the “at least one processor” (line 10) or the “at least one backend processor” (line 35).  Appropriate correction is required.  
Claim 19 recites “a request” (line 13 and 47) and “the request” (line 50).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using the same language to describe separate components creates confusion.  Dependent claims 20-22 and 24-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 20 recites “a winning SLC” (lines 3, 4, 5).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using the same language to describe separate components creates confusion.  Dependent claims 21-22 and 24 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 22 recites “the queue” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 23 recites “the SLC” (line 2), “the enumerated winning” (line 3), “the SLC-issuing entity” (line 3), “the winnings” (line 5).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 24 recites “each SLC scratching terminal” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 25 recites “the plurality of unmodified paper cards” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 26-27 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 26 recites “the step of remotely scratching the SLC” (line 1) and “the scanned card” (line 7).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 27 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.  
Claim 27 recites “the single cards’ role” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 10-16, and 19-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/082066 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Prior Art Made of Record
There are no prior art rejections against claims 1-27.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martineck, SR. US 2020/0070563 A1 (hereinafter Martineck) discloses a method for providing scratch-off lottery tickets for sale remote from a POS location in a retail establishment includes configuring the tickets with a game play area having play characters covered by a scratch-off coating (Martineck [Abstract]).
Burbridge, US 2007/0037499 A1 (hereinafter Burbridge) discloses a game ticket scratch-off device that includes an abrasive element coupled to a head, providing an abrasive surface to remove overlay from a scratch-off game ticket (Burbridge [Abstract]). 
Stewart, US 9,044,787 B1 (hereinafter Steward) discloses an automatic scratch-off material removing device for lottery tickets comprising an electric rotating brush system which removes the scratch-off material from a ticket via a brush assembly (Stewart [Abstract]). 
Cleveland et al., US 6,065,181 (hereinafter Cleveland) discloses a lottery ticket scratching device with a rotor and positioned at an opening of the housing for removing a film from a ticket upon the rotation of the scratch assembly (Cleveland [Abstract]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715